DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 01/27/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims  1-8 and 11-31  has been entered.
Claims 9-10 are pending in the instant application.
Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “and an actuator operatively connected to said second optical element to change at least one characteristic of said second optical element in response to a control signal, wherein changing said characteristic causes said incoherent light to change said direction 
 ” including the remaining limitations.
	Claim 10 is allowable, at least, because of its dependency on claim 9.

Examiner note: Hikmet et al (US PG Pub. No. 2011/0141754, previously cited) discloses, at least in figure 3: An illumination source (title), comprising: at least one coherent light emitting device (CLED)(2, ¶ [0030], laser) configured for emitting 
Hikmet fails to disclose: wherein changing said characteristic causes said incoherent light to change said direction; the actuator of Hikmet changes the direction of the coherent laser light not the incoherent light from the wavelength converter.
A similar configuration is given in Takahira et al (WIPO Pub. No. 2016/035435, English machine translation attached, see original document for figures) teaches in figures 13-14 and 16, an actuator 16 that changes the direction of the coherent light from the laser (1, fig. 14)  through lens 6 to the wavelength converter 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879